Case 9:20-cv-80027-RKA Document 25 Entered on FLSD Docket 04/23/2020 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

         Plaintiff,

  vs.

  MALIBU MEDIA, LLC,

        Defendant.
  _____________________________/

                           DEFENDANT’S UNOPPOSED MOTION TO EXTEND
                           DEADLINE TO FILE JOINT SCHEDULING REPORT

         Defendant, Malibu Media, LLC (“Defendant”), by and through undersigned counsel and

  pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7.1, seeks an extension of time

  to conduct the scheduling conference required by Federal Rule of Civil Procedure 26 and Local

  Rule 16.1 and to file the scheduling report required by Local Rule 16.1(3), by a period of seven

  (7) days, or through and including April 30, 2020. In support, the Defendant states as follow:

         1.         The Plaintiff, Lomnitzer Law Firm, P.A. (“Plaintiff”), commenced this case on

  January 9, 2020.

         2.         A Clerk’s Default was entered on February 10, 2020; however, the Court entered

  an order setting aside the default on April 2, 2020.

         3.         On April 2, 2020, the Court entered an order requiring the parties to submit a joint

  scheduling report pursuant to Local Rule 16.1 on or before April 23, 2020.

         4.         On April 15, 2020, the Defendant’s counsel of record was permitted to withdraw

  from this case.




  {00342131.DOC}
Case 9:20-cv-80027-RKA Document 25 Entered on FLSD Docket 04/23/2020 Page 2 of 2



         5.      Defendant has retained the undersigned law firm to serve as counsel in this action.

  Undersigned counsel requests a brief extension of time to confer with counsel for the Plaintiff to

  submit the joint scheduling report required by Rule 16.1. Federal Rule of Civil Procedure 6(b)

  allows the Court to extend such deadline upon a showing of “good cause.” Here, the withdrawal

  of Defendant’s prior counsel, coupled with scheduling difficulties precipitated by the COVID-19

  pandemic, constitute “good cause” for the requested extension.

         WHEREFORE, the Defendant requests that the Court extend the deadline to submit the

  joint scheduling report required by Local Rule 16.1 by a period of 7 days, or through and

  including April 30, 2020, and for such additional relief as is just and proper.

                                   Local Rule 7.1(3) Certification

         Undersigned counsel certifies that he conferred with counsel for the Plaintiff on April 23,

  2020, and that the Plaintiff does not oppose the requested extension.

  Dated: April 23, 2020

                                                JENNIS LAW FIRM

                                                  /s/ David S. Jennis
                                                DAVID S. JENNIS, ESQUIRE
                                                Florida Bar No. 775940
                                                606 E. Madison Street
                                                Tampa, FL 33602
                                                (813) 229-2800
                                                ecf@jennislaw.com
                                                djennis@jennislaw.com
                                                Attorneys for Malibu Media, LLC

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was forwarded via
  CM/ECF to Jerold Schneider, Schneider IP Law, 7127 Corning Circle, Boynton Beach, Florida
  33437, on this 23rd day of April, 2020.

                                                 /s/ David S. Jennis
                                                DAVID S. JENNIS, ESQUIRE



  {00342131.DOC}
